Fourth Court of Appeals
                                 San Antonio, Texas
                                      August 26, 2016

                                    No. 04-15-00736-CV

                                 THE CITY OF LAREDO,
                                       Appellant

                                             v.

    NORTHTOWN DEVELOPMENT, INC. and Gateway Centennial Development, Co.,
                            Appellees

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2014-CV-7001705-D2
                       Honorable Monica Z. Notzon, Judge Presiding


                                       ORDER
       Appellees motion for extension of time to file motion for rehearing is hereby GRANTED.
Time is extended to September 22, 2016.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court